USCA11 Case: 21-13200     Date Filed: 11/09/2022    Page: 1 of 25




                                                   [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13200
                   ____________________

NICOLE OWENS,
                                              Plaintiff-Appellant,
versus
STATE OF GEORGIA, GOVERNOR’S OFFICE OF STUDENT
ACHIEVEMENT,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:19-cv-05683-MHC
                   ____________________
USCA11 Case: 21-13200      Date Filed: 11/09/2022    Page: 2 of 25




21-13200              Opinion of the Court                      2


Before LUCK, BRASHER, and HULL, Circuit Judges.
BRASHER, Circuit Judge:
       This appeal requires us to answer a question of first
impression about the Rehabilitation Act. We have held that, to
trigger an employer’s duty to provide an accommodation under
the Rehabilitation Act, a disabled employee must (1) make a
specific demand for an accommodation and (2) demonstrate that
such an accommodation is reasonable. Frazier-White v. Gee, 818
F.3d 1249, 1255–56 (11th Cir. 2016). But we have never addressed
what information a disabled employee must provide to her
employer to trigger the employer’s duty to accommodate her
disability.
       This appeal presents that question. Following her c-section
childbirth in July 2018, Nicole Owens informed her employer, the
State of Georgia, Governor’s Office of Student Achievement
(“GOSA”), that she would need to work remotely for several
months. In support of this request, Owens provided GOSA two
notes from her physician, which mentioned Owens’s c-section
delivery, stated that she was “doing well,” and concluded that she
“may” telework until November 2018. Owens separately informed
GOSA that she was seeking to telework due to childbirth-related
“complications” but provided no detail about the nature of these
complications or how they would be accommodated by
teleworking. Finding this information insufficient to support
Owens’s accommodation request, GOSA asked Owens to either
USCA11 Case: 21-13200         Date Filed: 11/09/2022     Page: 3 of 25




21-13200                Opinion of the Court                          3

submit additional documentation or return to the office. When
Owens failed to do either, GOSA terminated her employment.
       Owens sued GOSA for (1) failure to accommodate in
violation of the Rehabilitation Act; (2) retaliation in violation of the
Rehabilitation Act; and (3) pregnancy discrimination under the
Pregnancy Discrimination Act. The district court granted
summary judgment for GOSA on all three claims. As to the first
claim, the district court reasoned that Owens failed to establish a
prima facie case of failure to accommodate because she never
notified GOSA of her disability or connected that disability with
her requested accommodation. As to the other claims, the district
court concluded that Owens failed to establish that GOSA’s
proffered reasons for terminating her were pretext for
discrimination.
        We agree with the district court. We hold that, as part of her
initial burden to establish that a requested accommodation is
reasonable under the Rehabilitation Act, an employee must put her
employer on notice of the disability for which she seeks an
accommodation and provide enough information to allow her
employer to understand how the accommodation she requests
would assist her. Because Owens did not identify any disability
from which she suffered or give GOSA any information about how
her        requested       accommodation—teleworking—would
accommodate that disability, the district court correctly granted
summary judgment. We conclude that Owens’s other claims fail
for the lack of evidence that GOSA’s proffered reasons for
USCA11 Case: 21-13200       Date Filed: 11/09/2022    Page: 4 of 25




21-13200               Opinion of the Court                       4

terminating her were pretext for discrimination. Accordingly, we
affirm.
                              I.

       Nicole Owens began working for GOSA in 2016 as a web
content specialist and served in this role without reprimand until
her termination in 2018. Although GOSA employees were allowed
to work from home one day per week, Dr. Cayanna Good—
GOSA’s Executive Director—did not favor full-time teleworking
because she believed it impeded effective staff supervision and
support. As Executive Director, Good was GOSA’s ultimate
decisionmaker for both accommodation requests and firing of
GOSA staff.
       In early 2018, Owens informed GOSA that she had a “high-
risk pregnancy” and wanted to take time off under the Family
Medical Leave Act (“FMLA”) until her due date. GOSA sent Owens
a letter approving her FMLA request. The approval letter stated
GOSA’s policy that an employee taking FMLA leave is “required to
present a medical release before returning to work” containing
“any restrictions and the duration of same.” But the policy does not
specify whether “returning to work” meant returning to the
physical office. Owens was on FMLA paid leave from early 2018
until July 20, 2018.
    Owens gave birth via c-section on July 18, 2018. Thereafter,
Owens notified her immediate supervisor, Rosaline Tio, that she
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 5 of 25




21-13200               Opinion of the Court                        5

was experiencing childbirth-related complications arising from her
c-section, which required two blood transfusions.
       On August 3, 2018, Tio informed Owens that Owens had
exhausted her paid FMLA leave and was being placed on unpaid
leave as of July 20, 2018. Owens responded that same day,
informing GOSA that she would return to work remotely on
August 6, 2018. She attached a note from her physician, which
stated that Owens “delivered a baby by cesarean on 7/18/2018,”
“is doing well,” and “may return to work via tele-work from her
home.”
       Good believed this note qualified as a “medical release” for
Owens to “return to work” under GOSA’s FMLA policy. Owens,
too, admits that this note cleared her to return to work, though
only in a remote capacity.
       Good was unaware at the time of this initial telework
request that Owens was experiencing any medical complications
that would prevent her from working in the office. Nonetheless,
because she knew that “most childcare facilities don’t accept infants
younger than six weeks,” Good allowed Owens to telework
temporarily so that Owens could make childcare arrangements.
Because Good believed that Owens’s August 3 telework request
was unrelated to any health complications, Good did not require
Owens to provide additional medical documentation before
approving her temporary teleworking arrangement. Owens thus
resumed work remotely on August 6, 2018. The parties agree that,
at that time, Owens was no longer on FMLA leave.
USCA11 Case: 21-13200      Date Filed: 11/09/2022   Page: 6 of 25




21-13200              Opinion of the Court                     6

       Owens routinely communicated with Tio about her post-
delivery medical appointments. Knowing Owens had her six-week
“milestone appointment” scheduled for September 11, 2018, Tio
wrote Owens on September 12, asking how the appointment went.
Owens responded that, because of complications from her c-
section delivery, she would need to continue teleworking until
November 5, 2018. Owens attached a second doctor’s note dated
9/11/2018, which stated only that Owens “may return to work
November 5, 2018” and “may continue to telework at home until
then.” The note said nothing about Owens’s medical conditions or
the medical necessity of teleworking.
       Tio forwarded this information to Good and Felicia Lowe, a
Human Resources Director in the Office of Planning and Budget,
which carried out GOSA’s human resources functions. Because
Owens’s second doctor’s note stated only that Owens “may”
telework, not that she “must,” Good believed it was ambiguous
and lacked enough information for her to evaluate Owens’s
accommodation request. Because Tio had expressed concerns with
Owens’s productivity and responsiveness while teleworking, Good
found it important to ensure that Owens’s teleworking
accommodation was necessary, not merely her own personal
preference.
      At Good’s direction, Lowe called Owens and told her that
she needed to submit additional documentation to show her
telework request was medically necessary. Owens followed up
with Lowe that same day after speaking with her doctor’s nurse.
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 7 of 25




21-13200               Opinion of the Court                        7

She told Lowe that if GOSA required more detail than “just an
appendage” to the September 11 note stating its contents were
“medically advised,” GOSA would need to provide the doctor’s
office with an information request form.
        Accordingly, on September 20, 2018, Lowe sent Owens
reasonable accommodation paperwork for her and her physician
to complete. The accommodation paperwork asked for
information verifying Owens’s disability and the limitations caused
by that disability, describing how those limitations restrict Owens’s
ability to perform her job functions, and identifying any workplace
accommodations that would permit Owens to perform these job
functions. Included with the reasonable accommodation
paperwork was an “Employee Release” for Owens to sign that
would authorize GOSA to acquire medical information from
Owens’s doctor directly. There is no evidence that Owens ever
completed or returned this release to GOSA.
      On September 24, 2018, Owens forwarded the reasonable
accommodation paperwork to her doctor’s records and release
department for completion. Owens knew it could take the records
department up to twenty days to fulfill such requests, but she never
informed GOSA of this timeline.
       Although GOSA did not initially provide Owens a deadline
for returning the completed paperwork, Lowe contacted Owens
on October 1 and told her that if she did not either submit the
documentation to GOSA by the next day, October 2, or return to
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 8 of 25




21-13200               Opinion of the Court                        8

the office on October 3, “business decisions would need to be
made.”
       Owens emailed Lowe on October 2, stating that she had not
received the completed paperwork from her doctor and would be
unable to return to the office the next day. Owens wrote that she
had called her doctor’s office “numerous times” trying to expedite
the paperwork and had “notified everyone that the process to get
paperwork signed by the office typically takes time” but that she
could not “expedite internal processes out of [her] control.”
        Lowe shared this email with Good, who decided to give
Owens another week to submit her paperwork or return to the
office. Lowe informed Owens of this extension and sent her “an
official and final request” for “details to assist in determining the
continued allowability of teleworking.” This final request
memorandum informed Owens that “[f]ailure to provide the
completed reasonable accommodation documentation” by
October 10, 2018, or “to return to the worksite” by October 11,
2018, “may result in termination of your employment.”
       Owens called her doctor’s office daily trying to expedite her
paperwork request and informed GOSA of these efforts. In the
meantime, Good and Tio began outlining a proposed teleworking
plan for Owens, should her reasonable accommodation paperwork
reveal that teleworking was a reasonable accommodation for her
disability. And Tio had arranged to discuss this new teleworking
protocol with Owens on October 10.
USCA11 Case: 21-13200        Date Filed: 11/09/2022     Page: 9 of 25




21-13200               Opinion of the Court                         9

       On the evening of October 10, after hearing no word from
Owens about her paperwork or whether she planned to return to
the office the next day, Tio sent Good a memorandum
summarizing Tio’s interactions with Owens related to her
accommodation request. Tio also emailed Owens to ask if she
would be coming into the office the next day. Owens did not
respond. Instead, on October 11, Owens emailed Lowe, stating
that she had not obtained her paperwork from her doctor and
would not be returning to the office that day. Later that morning,
Good fired Owens for failing to return her medical documentation
or return to the office as instructed.
        Based on these events, Owens sued GOSA alleging failure to
accommodate and retaliation, in violation of Section 504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794, and discrimination, in
violation of the Pregnancy Discrimination Act, 42 U.S.C. §
2000e(k). The district court granted summary judgment for GOSA
on all three claims.
       The court reasoned that Owens never triggered GOSA’s
accommodation obligations under the Rehabilitation Act because
the information neither identified a specific disability nor explained
how telework would accommodate it. And, even if Owens
triggered GOSA’s accommodation duties, the court determined
that her accommodation claim still failed because she caused a
“breakdown” in the “interactive process” between her and GOSA.
The district court also reasoned that, even if Owens established a
prima facie case of retaliation under the Rehabilitation Act and
USCA11 Case: 21-13200        Date Filed: 11/09/2022     Page: 10 of 25




21-13200                Opinion of the Court                        10

discrimination under the Pregnancy Discrimination Act, both
those claims failed because she did not show that GOSA’s stated
reasons for firing her were pretext for discrimination. The district
court entered final judgment in GOSA’s favor. Owens timely
appealed.
                               II.

        We review an appeal from summary judgment de novo.
Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1310 (11th Cir. 2013).
Summary judgment is proper “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Id. (quoting Fed. R. Civ. P. 56(a)).
Although we must view the evidence in the light most favorable to
the nonmoving party, drawing “all justifiable inferences” in that
party’s favor, “inferences based upon speculation” are not
justifiable. Kernel Recs. Oy v. Mosley, 694 F.3d 1294, 1301 (11th
Cir. 2012) (quotations omitted). Thus, where “the nonmoving
party presents evidence that is ‘merely colorable or not
significantly probative,’” the movant is entitled to judgment as a
matter of law. Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th
Cir. 2017) (quoting Stephens v. Mid–Continent Cas. Co., 749 F.3d
1318, 1321 (11th Cir. 2014)).
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 11 of 25




21-13200               Opinion of the Court                        11

                               III.

                               A.

       Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a),
prohibits covered employers from discriminating against
employees based on their disabilities. Sutton v. Lader, 185 F.3d
1203, 1207 (11th Cir. 1999). In employment discrimination cases,
the standards for determining whether an employer violates the
Rehabilitation Act “shall be the standards applied under title I of
the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.)
and the provisions of sections 501 through 504, and 510, of the
Americans with Disabilities Act of 1990 (42 U.S.C. 12201 to 12204
and 12210)” relating to employment. 29 U.S.C. § 794(d). “[T]hus,
cases involving the ADA are precedent for those involving the
Rehabilitation Act.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir.
2005) (citing Cash v. Smith, 231 F.3d 1301, 1305 n.2 (11th Cir.
2000)).
       “To establish a prima facie case of discrimination under the
[Rehabilitation] Act, an individual must show that (1) he has a
disability; (2) he is otherwise qualified for the position; and (3) he
was subjected to unlawful discrimination as the result of his
disability.” Sutton, 185 F.3d at 1207–08 (citations omitted).
Unlawful discrimination under the Rehabilitation Act includes
failing to provide reasonable accommodations for employees’
known disabilities. Boyle, 866 F.3d at 1289 (citing Lucas v. W.W.
Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001)).
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 12 of 25




21-13200               Opinion of the Court                        12

       The Rehabilitation Act does not require employers to
speculate about their employees’ accommodation needs. Instead,
we have held that to trigger an employer’s duty to provide a
reasonable accommodation, the employee must (1) make a specific
demand for an accommodation and (2) demonstrate that such
accommodation is reasonable. Frazier-White, 818 F.3d at 1255–56;
see Willis v. Conopco, Inc., 108 F.3d 282, 284–86 (11th Cir. 1997).
Only after the employee provides this information must the
employer “initiate an informal, interactive process” with the
employee to discuss the employee’s specific limitations, explore
potential accommodations, and select the most appropriate
accommodation for both the employer and the employee. See 29
C.F.R. § 1630.2(o)(3); see also D’Onofrio v. Costco Wholesale
Corp., 964 F.3d 1014, 1021 (11th Cir. 2020) (citing Gaston v.
Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir.
1999)), cert. denied, 141 S. Ct. 1435 (2021); Willis, 108 F.3d at 284–
86.
       Owens argues that she triggered GOSA’s accommodation
duties when she informed GOSA that she was requesting a
teleworking accommodation for childbirth-related complications.
We disagree. By informing GOSA of her need to telework
following her childbirth, Owens made a specific demand for an
accommodation in satisfaction of the first part of our failure-to-
accommodate test. But the second part of our test—demonstrating
that the requested accommodation is reasonable—requires that an
employee put her employer on notice of the disability for which
USCA11 Case: 21-13200        Date Filed: 11/09/2022     Page: 13 of 25




21-13200                Opinion of the Court                        13

she seeks an accommodation and provide enough information to
allow an employer to understand how the accommodation would
address the limitations her disability presents. Because Owens did
neither, we conclude that Owens did not demonstrate that her
requested accommodation was reasonable.
                                  1.
       We have not specifically addressed how an employee who
makes a demand for an accommodation can meet her obligation to
demonstrate that her requested accommodation is reasonable. But
we believe that an employee must do at least two things: identify
her disability and suggest how the accommodation will overcome
her physical or mental limitations.
       First, our caselaw and the statutory text establish that an
employee must identify her disability before an employer is
obligated to engage in an interactive process about
accommodating that disability. We have held that a plaintiff cannot
sustain a prima facie case of disability discrimination without proof
that her employer knew of her disability. Morisky v. Broward
Cnty., 80 F.3d 445, 448 (11th Cir. 1996). Our requirement that
disabled employees notify their employers of their disability flows
from the Rehabilitation Act’s text, which imposes a duty on
employers to accommodate only disabilities that are “known” to
them. 42 U.S.C. § 12112(b)(5)(A); see 29 U.S.C. § 794(d)
(incorporating § 12112); see also 29 C.F.R. § Pt. 1630, App. § 1630.9
(“[A]n employer would not be expected to accommodate
disabilities of which it is unaware.”). It is “evident that an employee
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 14 of 25




21-13200               Opinion of the Court                        14

cannot be fired ‘because of’ a disability” in violation of the statute
“unless the decisionmaker has actual knowledge of the disability.”
Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1185 (11th Cir. 2005).
       In most cases, to identify a disability, an employee must
provide at least some information about how a physical or mental
condition limits her functioning. The statutory text defines a
disability as a physical or mental impairment that limits a major life
activity, such as “performing manual tasks, . . . lifting, bending,
speaking, breathing, learning, reading, concentrating, thinking,
communicating, and working.” 42 U.S.C. § 12102(1)(a), (2)(a)
(defining disability under the ADA). Consistent with that
definition, the statute requires employers “to make reasonable
accommodation only to the physical or mental limitations” caused
by the employee’s physical or mental condition. 29 C.F.R. § Pt.
1630, App. § 1630.9 (emphasis added). Accordingly, to put her
employer on notice of her disability, an employee must identify—
at least in broad strokes—the limitations her mental or physical
condition imposes.
       Second, we believe an employee must provide her employer
enough information to assess how her proposed accommodation
would help her overcome her disability’s limitations. We have held
that “[a]n accommodation can qualify as ‘reasonable’ . . . only of it
enables the employee to perform the essential functions of the
job.” Lucas, 257 F.3d at 1255–56 (citing LaChance v. Duffy’s Draft
House, Inc., 146 F.3d 832, 835 (11th Cir. 1998)). The same
accommodation might be appropriate for one disability and
USCA11 Case: 21-13200      Date Filed: 11/09/2022     Page: 15 of 25




21-13200               Opinion of the Court                      15

inappropriate for another, and the same disability may require
different accommodations for different employees. See Ward v.
McDonald, 762 F.3d 24, 31 (D.C. Cir. 2014) (“Few disabilities are
amenable to one-size-fits-all accommodations.”). Accordingly, an
employee must link her disability to her requested accommodation
by explaining how the requested accommodation could alleviate
the workplace challenges posed by her specific disability.
       The bottom line is that employees must give employers
enough information to respond effectively to an accommodation
request. We have made clear that “an employer is not required to
accommodate an employee in any manner that the employee
desires—or even provide that employee’s preferred
accommodation.” D’Onofrio, 964 F.3d at 1022, cert. denied, 141 S.
Ct. 1435 (2021). Therefore, when an employee triggers an
employer’s accommodation duties, the employer must expend
time and expense to explore the universe of reasonable
accommodations, identify one that is mutually agreeable to the
parties, and implement it. To begin this interactive process, “an
employer needs information about the nature of the individual’s
disability and the desired accommodation.” Ward, 762 F.3d at 31.
       The type and extent of information that an employee must
provide will depend, of course, on the particulars of each case. The
link between the disability and the requested accommodation may
often be obvious. “[A]n employee confined to a wheelchair,” for
instance, “would hardly need a doctor’s report to show that she
needed help in getting to her workstation if this were accessible
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 16 of 25




21-13200               Opinion of the Court                        16

only by climbing a steep staircase.” Id. at 32 (quoting Langon v.
Dep’t of Health & Human Servs., 959 F.2d 1053, 1058 (D.C. Cir.
1992)). But in other circumstances, the link between a person’s
limitations and the requested accommodation will be unclear
without additional information. Because this information is
“typically possessed only by the individual or her physician,” id., it
is reasonable that the employee inform her employer how the
accommodation she seeks will address her limitations before
requiring the employer to initiate the interactive process.
       Even so, we expect an employee’s informational burden to
be modest. Although “[v]ague or conclusory statements revealing
an unspecified incapacity are not sufficient to put an employer on
notice” of its accommodation duties, Morisky, 80 F.3d at 448, an
employee is not required to provide her employer with detailed or
private information about her disability to initiate the employer’s
duty to engage in an interactive assessment about the need for an
accommodation. We recognize that “[d]isabled employees . . . may
have good reasons for not wanting to reveal unnecessarily every
detail of their medical records because much of the information
may be irrelevant to identifying and justifying accommodations,
could be embarrassing, and might actually exacerbate workplace
prejudice.” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 315 (3d
Cir. 1999). Rather, to trigger an employer’s accommodation duties,
a disabled employee need only identify a statutory disability and
explain generally how a particular accommodation would assist
her.
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 17 of 25




21-13200               Opinion of the Court                        17

                                  2.
        Owens argues that she sufficiently notified GOSA of her
disability and linked that disability to her telework request. She
points to her doctor’s statement that she had delivered a child by c-
section and may work remotely until November and her statement
that she experienced “childbirth-related complications,” requiring
“two blood transfusions.” We disagree that this information was
sufficient.
       Courts and regulators have recognized that neither
childbirth nor pregnancy qualifies as a disability under the statute.
See 29 C.F.R. pt. 1630, App. § 1630.2(h) (“Other conditions, such as
pregnancy, that are not the result of a physiological disorder are
also not impairments.”); Farrell v. Time Serv., Inc., 178 F. Supp. 2d
1295, 1298 (N.D. Ga. 2001) (“It is clearly established that pregnancy
per se does not constitute a disability under federal law.”)
(collecting cases). “Disability” is a statutory term, which the
Rehabilitation Act defines as “a physical or mental impairment that
substantially limits one or more major life activities.” Boyle, 866
F.3d at 1288 (quoting 29 U.S.C. § 705(9)(B) (incorporating 42 U.S.C.
§ 12102)). To be sure, a pregnancy- or childbirth-related
impairment may qualify as a disability, but only if that impairment
substantially limits a major life activity. 29 C.F.R. pt. 1630, App. §
1630.2(h). But the conditions themselves are not disabilities.
       Although     Owens’s       unspecified     “childbirth-related
complications” may have caused a disability, Owens never
identified what that disability was. She points to her c-section and
USCA11 Case: 21-13200           Date Filed: 11/09/2022       Page: 18 of 25




21-13200                  Opinion of the Court                             18

blood transfusions as information identifying a disability, but these
are medical procedures and treatments, not disabilities. See
cesarean section, MERRIAM-WEBSTER’S MEDICAL DICTIONARY
(2016) (“a surgical procedure . . . for delivery of offspring”); blood
transfusion, MERRIAM-WEBSTER’S MEDICAL DICTIONARY (2016) (“a
medical treatment in which someone’s blood is put into the body
of another person”). As with childbirth-related complications, such
procedures or treatments may cause a disability, but Owens failed
to identify any such disability in her communications with GOSA.1
There is no obvious limitation on functioning that arises from
having had a c-section or a blood transfusion five or six weeks
earlier.
       Having failed to identify a disability, Owens also failed to
explain to GOSA why teleworking would accommodate her
disability. Although her doctor’s recommendation that she
telework qualifies as a demand for a specific accommodation, it
does not explain how that accommodation would alleviate any
physical or mental limitation.


1 By way of comparison, the Equal Employment Opportunity Commission’s
enforcement guidance identifies several specific pregnancy-related
impairments that it says could be sufficiently severe to substantially limit a
person’s functions. U.S. Equal Emp. Opportunity Comm’n, EEOC-NVTA-
2015-2, Questions and Answers about the EEOC’s Enforcement Guidance on
Pregnancy Discrimination and Related Issues (June 25, 2015),
https://www.eeoc.gov/laws/guidance/questions-and-answers-about-eeocs-
enforcement-guidance-pregnancy-discrimination-and (all internet materials as
visited Sept. 27, 2022, and available in Clerk of Court’s case file).
USCA11 Case: 21-13200       Date Filed: 11/09/2022    Page: 19 of 25




21-13200               Opinion of the Court                       19

        Viewed in its entirety, and in the light most favorable to
Owens, the information Owens provided GOSA amounts to
nothing but “[v]ague or conclusory statements revealing an
unspecified incapacity.” Morisky, 80 F.3d at 448. Because such
information is not enough to trigger an employer’s duties under
the Rehabilitation Act, Owens’s claim that GOSA discriminated
against her by failing to provide her reasonable accommodations
fails as a matter of law. Accordingly, we need not decide whether
her claim fails on the ground that she caused a breakdown in the
interactive process. Cf. Lucas, 257 F.3d at 1256.
                               B.

      Owens also maintains that the district court erred when it
granted GOSA summary judgment on Owens’s retaliation and
pregnancy discrimination claims on the ground that she failed to
show pretext. We disagree.
        In addition to imposing liability for failing to provide
reasonable accommodations, the Rehabilitation Act also prohibits
retaliating against an employee for engaging in protected activity.
29 U.S.C.§ 794(a). Further, Title VII, as amended by the Pregnancy
Discrimination Act, prohibits discrimination based on pregnancy,
childbirth, or related medical conditions. 42 U.S.C. § 2000e(k)
(amending 42 U.S.C. § 2000e-2). Because both claims are governed
by the same legal framework, see Standard v. A.B.E.L. Servs., Inc.,
161 F.3d 1318, 1328 (11th Cir. 1998); Ellis, 432 F.3d at 1326 (citing
Cash, 231 F.3d at 1305 n.2), we address them together.
USCA11 Case: 21-13200             Date Filed: 11/09/2022         Page: 20 of 25




21-13200                    Opinion of the Court                                20

        Where, as here, a plaintiff claims discrimination or
retaliation based on circumstantial evidence, we ordinarily apply
the burden-shifting framework established in McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). 2 See Alvarez v. Royal Atl.
Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010) (citing
Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir.
2004)); Tolar v. Bradley Arant Boult Commings, LLP, 997 F.3d
1280, 1294 (11th Cir. 2021) (citing Johnson v. Miami-Dade Cnty.,
948 F.3d 1318, 1325 (11th Cir. 2020)).
        Under the McDonnell Douglas framework, the plaintiff
bears the initial burden of establishing a prima facie case. Alvarez,
610 F.3d at 1264 (citing Wilson, 376 F.3d at 1087); Tolar, 997 F.3d
at 1294 (citing Johnson, 948 F.3d at 1325). If the plaintiff satisfies
this burden, the burden of production then shifts to her employer
to articulate a legitimate, nondiscriminatory reason for its actions.
Alvarez, 610 F.3d at 1264 (citing Wilson, 376 F.3d at 1087); Tolar,
997 F.3d at 1294 (citing Johnson, 948 F.3d at 1325). If the employer
proffers even one such reason, the burden then shifts back to the
plaintiff, who must show that the reason given by the employer

2 Alternatively, we have said that, even if a plaintiff fails to satisfy her burden
under the McDonnell Douglas framework, she may still defeat summary
judgment by presenting “a convincing mosaic” of circumstantial evidence that
“raises a reasonable inference that the employer discriminated” against her.
Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011); see also
Lewis v. City of Union City, 934 F.3d 1169, 1185 (11th Cir. 2019) (describing
types of relevant circumstantial evidence under Smith). Owens does not argue
that she satisfies this alternative framework on appeal.
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 21 of 25




21-13200               Opinion of the Court                        21

was a mere pretext for discrimination. Alvarez, 610 F.3d at 1264
(citing Wilson, 376 F.3d at 1087); Tolar, 997 F.3d at 1294 (citing
Johnson, 948 F.3d at 1325). “Importantly, throughout this entire
process, the ultimate burden of persuasion remains on the
employee.” Sims v. MVM, Inc., 704 F.3d 1327, 1333 (11th Cir.
2013).
        To establish pretext and avoid summary judgment, the
plaintiff “must present ‘significant probative’ evidence,” Mayfield
v. Patterson Pump Co., 101 F.3d 1371, 1376 (11th Cir. 1996)
(citations removed), “sufficient to permit a reasonable fact finder
to conclude that the discriminatory animus was the ‘but-for’ cause
of the adverse employment action,” Sims, 704 F.3d at 1332 (citing
Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009)). This
evidence must reveal “such weaknesses, implausibilities,
inconsistencies, incoherencies, or contradictions in the employer’s
proffered legitimate reasons for its action that a reasonable
factfinder could find them unworthy of credence.” Jackson v. Ala.
State Tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005)
(quoting Combs v. Plantation Patterns, 106 F.3d 1519, 1538 (11th
Cir. 1997)).
       Our review on this issue is limited. We “do not sit as a super-
personnel department that reexamines an entity’s business
decisions.” Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470
(11th Cir. 1991) (quoting Mechnig v. Sears, Roebuck & Co., 864
F.2d 1359, 1365 (7th Cir. 1988)). Nor may we analyze whether an
employer’s proffered reasons “are prudent or fair,” Damon v.
USCA11 Case: 21-13200       Date Filed: 11/09/2022     Page: 22 of 25




21-13200               Opinion of the Court                        22

Fleming Supermarkets of Florida, Inc., 196 F.3d 1354, 1361 (11th
Cir. 1999), or find pretext “by simply quarreling with the wisdom
of th[ose] reason[s],” Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d
1295, 1314 (11th Cir. 2016) (quoting Chapman v. AI Transp., 229
F.3d 1012, 1030 (11th Cir. 2000)). We have made clear that an
“employer may fire an employee for a good reason, a bad reason,
a reason based on erroneous facts, or for no reason at all, as long as
its action is not for a discriminatory reason.” Nix v. WLCY
Radio/Rahall Commc’ns, 738 F.2d 1181, 1187 (11th Cir.1984). If
the evidence shows that the “employer[] w[as] dissatisfied with [the
plaintiff] for . . . non-discriminatory reasons, even if mistakenly or
unfairly so,” the employer is entitled to summary judgment.
Alvarez, 610 F.3d at 1266 (citing Elrod, 939 F.2d at 1470).
        Here, even assuming Owens established a prima facie case
of retaliation and pregnancy discrimination, both claims still fail
because Owens has not shown that GOSA’s legitimate, non-
retaliatory reasons for firing her—failing to return her reasonable
accommodation paperwork or return to the office as requested—
were pretextual.
      Owens argues that GOSA’s first reason—Owens’s failure to
submit her reasonable accommodation paperwork by GOSA’s
deadline—was pretextual because Owens made every effort to
expedite her doctor’s paperwork process (a process outside of her
control); GOSA knew of these efforts; and, in any event, GOSA did
not need this information to make an informed decision about
Owens’s accommodation request. We disagree. The undisputed
USCA11 Case: 21-13200       Date Filed: 11/09/2022    Page: 23 of 25




21-13200               Opinion of the Court                       23

evidence negates any inference that GOSA’s request for additional
information, or its choice to fire Owens after she failed to abide by
that request, were motivated by illegal discrimination.
       We already concluded that Owens failed to provide GOSA
with sufficient information to allow it to adequately assess Owens’s
accommodation request. GOSA was therefore within its right to
request additional information from Owens before deciding
whether to approve her teleworking accommodation.
       The evidence also demonstrates GOSA’s genuine interest in
obtaining this information and establishes that GOSA was prepared
to approve Owens’s accommodation request upon its receipt. Not
only did GOSA extend Owens’s deadline for submitting her
paperwork, but GOSA had already begun preparing a teleworking
plan for Owens in anticipation of receiving it.
       This evidence establishes that GOSA fired Owens, not for
any discriminatory reason, but rather because Owens kept GOSA
in the dark as to when it could expect to receive Owens’s
paperwork or what that paperwork would reveal about her
medical condition. Owens never communicated with GOSA
directly about how telework would reasonably accommodate any
childbirth-related disability. She also failed to submit GOSA’s
medical release, which would have authorized GOSA to contact
Owens’s doctor directly. Finally, she neglected to share with GOSA
that her doctor had a 20-day turnaround for paperwork requests.
An employer is not required to wait indefinitely for necessary
USCA11 Case: 21-13200       Date Filed: 11/09/2022    Page: 24 of 25




21-13200               Opinion of the Court                       24

information supporting an accommodation request. A reasonable
jury could not find pretext here.
       Next, Owens argues that GOSA’s second proffered reason
for firing her—failing to return to the office after several
warnings—was also pretextual because it was implausible,
incoherent, and inconsistent, given GOSA’s own policy required
employees on FMLA leave to submit a medical release before
returning to work. Owens argues that, under this policy, she was
not permitted to return to work, as her doctor cleared her to work
only remotely. Because we conclude that GOSA’s first reason for
firing Owens was not pretextual, Owens’s retaliation and
pregnancy discrimination claims fail as a matter of law even if she
is correct that GOSA’s second reason is suspect. Wascura v. City of
South Miami, 257 F.3d 1238, 1243 (11th Cir. 2001) (explaining that
employer is entitled to summary judgment unless the employee
establishes that “each of the [employer’s] proffered reasons is
pretextual”).
       In any event, we disagree that this second reason for firing
Owens was pretextual. GOSA’s FMLA policy did not require an
employee to be released to return to the physical office; it required
only that she be released “to return to work.” The parties agree
that Owens’s August 3 doctor’s note released her to return to work
in a remote capacity, and that Owens was no longer on FMLA
leave once she began teleworking on August 6. And by requiring
that an employee’s medical release specify any “restrictions” on an
that employee’s return, GOSA’s FMLA policy contemplates the
USCA11 Case: 21-13200       Date Filed: 11/09/2022    Page: 25 of 25




21-13200               Opinion of the Court                       25

possibility of “returning to work” in a limited capacity, such as
remotely. Owens was thus free to return to work under GOSA’s
medical release policy.
       And no matter what we believe the policy requires, the
evidence that Good believed Owens was medically released to
return to work under the policy forecloses Owens’s pretext
argument. The pretext analysis centers on the employer’s
subjective beliefs; “the employee’s beliefs” or even “reality as it
exists outside of the decision maker’s head” is irrelevant. Alvarez,
610 F.3d at 1266 (citing Holifield v. Reno, 115 F.3d 1555, 1565 (11th
Cir. 1997)); see also Elrod, 939 F.2d at 1470. And Good’s belief that
Owens had been medically released to return to work is entirely
consistent with her decision to fire Owens for failing to return to
the office.
       Because the evidence shows Good was “dissatisfied” with
Owens “for . . . non-discriminatory reasons, even if mistakenly or
unfairly so,” Owens has not shown pretext, and both her retaliation
and pregnancy discrimination claims fail as a matter of law. See
Alvarez, 610 F.3d at 1266 (citing Elrod, 939 F.2d at 1470).
                               IV.

      For these reasons, the district court is AFFIRMED.